Citation Nr: 1117966	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  95-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Survivors' and Dependents' Educational Assistance (DEA) pursuant to Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the son of a Veteran who served on active duty from August 1958 to June 1961.  The appellant also had active service from June 1979 to June 1987 and he subsequently served as a member of the Selected Reserve.

This matter comes before the Board of Veterans' Appeals (Board) pursuant to a Joint Motion for Remand and by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on August 26, 2009, which vacated a December 2007 Board decision and remanded the case for additional development.  The issue initially arose from a March 1991 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant testified at a Board hearing before a person who is unavailable to participate in the decision; however, he waived his right to an additional hearing.  A copy of the transcript of the August 1996 hearing is of record.  The case was remanded by the Board for additional development in May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2009 order the Court found the Board erred in failing to discuss the applicability of 38 C.F.R. § 21.4022 and 38 C.F.R. § 21.4131(d)(1)(ii) in the context of whether the appellant was entitled to Chapter 35 benefits for his education prior to December 1990.  The Board subsequently remanded the case in May 2010 including instructions to obtain the appellant's complete VA education file due to his receipt of education benefits based upon his own service eligibility prior to December 1990.  A review of the record indicates no efforts to obtain this file.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

It is significant to note that the available record includes VA correspondence showing the appellant was awarded educational assistance under "Chapter 106" from June 1988 to June 1989 and from September 1989 to January 1990.  The appellant testified that he was attending classes in a degree program at San Diego Miramar College from February 1990 to June 1990.  The record shows the appellant's claim has been denied based upon information received as a result of a January 23, 2007, telephone conversation with a certifying officer at San Diego Miramar College.  A January 24, 2007, VA memorandum noted the officer reported the appellant had attended school in the spring of 1990, but that it was considered work experience and not part of a degree program that could have been certified for VA education benefits. 

The Board finds this matter cannot be resolved without evidence of the appellant's enrollment status during the period from February 1990 to June 1990.  Additional efforts must be taken to obtain the appellant's complete VA education file or records related to the time period in question.  A copy of the appellant's DD Form 214 is of record providing personal identifying information.  If these records cannot be obtained or if the file does not include evidence indicating the appellant was enrolled in a qualified education program during the period from February 1990 to June 1990, the appellant should be appropriately notified and provided an opportunity to submit copies of any VA award notice correspondence in his possession or a copy of his college transcript demonstrating his enrollment status during that period.  Therefore, additional development as to this matter is required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to associate the appellant's complete VA education file (or records that would be contained in such a file) with the current record for education benefits based upon the appellant's eligibility as a dependent child of the Veteran prior to December 1990.  If these records cannot be obtained or if the file does not include evidence indicating the appellant was enrolled in a qualified education program during the period from February 1990 to June 1990, the appellant should be appropriately notified and provided an opportunity to submit copies of any VA award notice correspondence in his possession or a copy of his college transcript demonstrating his enrollment status during that period.  

2.  The appellant must be provided an adequate VCAA notice informing him of the evidence necessary to substantiate his claim in the context of whether he was entitled to Chapter 35 benefits for his education prior to December 1990 under 38 C.F.R. § 21.4022 and 38 C.F.R. § 21.4131(d)(1)(ii).

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


